Citation Nr: 0533304	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  01-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  He died in February 1991.  The appellant is his 
surviving spouse.  

The appellant's original claim under the provisions of 
38 U.S.C.A. § 1151 was denied by the Board of Veterans' 
Appeals (Board) in an October 1997 opinion.  That decision is 
final.  38 U.S.C.A. § 7104 (West 2000); 38 C.F.R. § 20.1100 
(2005).

In February 1999, the appellant requested that her claim be 
reopened and submitted additional evidence.  In a January 
2000 rating decision, the RO appears to have reopened the 
appellant's claim on the basis that new and material evidence 
had been received, but denied the claim on the merits 
following a de novo review of the record.  The appellant 
appealed that decision, and a statement of the case was 
provided the claimant and her representative in February 
2000, and she perfected her appeal by submission of her 
substantive appeal (VA Form 9).  In June 2001, the Board also 
found that new and material evidence had been submitted since 
its prior denial, and remanded the case to the RO to ensure 
that all notification and development action required by the 
Veteran's Claims Assistance Act (VCAA) be completed.  Pub. L. 
106-475, 114 Stat. 2096 (November 9, 2000).  The Board also 
instructed the RO to adjudicate the claim under the revised 
version of 38 U.S.C.A. § 1151.  Following completion of the 
actions requested in that remand, the case was returned to 
the Board.  

A Board decision dated in October 2002 denied entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans' 
Claims (Court), and filed a Motion asking that the Court 
vacate that decision and remand it to the Board for further 
development, readjudication, and the issuance of another 
decision consistent with the requirements of the Motion for 
Remand.  

The Court's June 2003 Order vacating and remanding the 
Board's October 2002 decision denying entitlement to benefits 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 was predicated upon the Court's finding 
that the Board's decision failed to present sufficient 
reasons or bases to support its conclusion that VA had 
provided adequate notice of the information and evidence 
necessary to substantiate the appellant's claim pursuant to 
38 U.S.C.A. § 5103(a), as amended by the VCAA.  As such, the 
Board remanded this case in May 2004 to ensure compliance 
with all duty to notify and assist provisions of the VCAA.  
Following appropriate action, this case now returns to the 
Board for readjudication of the appellant's claim.

FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran died at a VA medical center in February 1991 
as a result of cardiac arrest due to or as a consequence of 
possible myocardial infarction and possible pulmonary 
embolus.

3.  The veteran's cause of death is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, and is not the result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio v. Principi, 16 
Vet. App. 183 (2002), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The appellant filed her claim in February 1999 and the 
initial unfavorable rating decision was issued in January 
2000, prior to the enactment of the VCAA.  In Pelegrini II, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court stated that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in May 2004, the appellant's claim 
was readjudicated and a supplemental statement of the case 
was provided to her in August 2005, such that she had the 
opportunity to respond to the remedial VCAA notice prior to 
the Board's readjudication of the merits of her claim.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The May 2004 letter advised the 
appellant that, in order to establish entitlement to service 
connection for the veteran's death, the evidence must 
demonstrate that the veteran died while on active duty or 
died from a service-related injury or disease.  Moreover, 
such letter informed the appellant that she needed to submit 
competent medical evidence demonstrating that VA treatment in 
February 1991 resulted in the veteran's death.  Specifically, 
the appellant was informed that the she needed evidence 
demonstrating that the proximate cause of the veteran's death 
was carelessness, negligence, lack of proper skill, error in 
judgement, or similar instance of fault on VA's part in 
furnishing medical treatment, or, that such was the result of 
an event not reasonably foreseeable.

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
May 2004 letter informed the appellant that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  
Such letter also advised the appellant that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  The letter further notified the appellant 
that VA would make reasonable efforts to help her obtain 
private records and evidence necessary to support her claim.

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The May 2004 advised the appellant that she should 
provide competent medical evidence showing that it is at 
least as likely as not that the February 1991 VA medical 
treatment in question resulted in the veteran's additional 
disability or death; competent medical evidence showing that 
the proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment in question; competent 
medical evidence that the proximate cause of the veteran's 
additional disability or death was an event which was not 
reasonably foreseeable; competent medical evidence that the 
disease or injuries for which the February 1991 
hospitalization and treatment was authorized was other than 
for the continuance or natural progress of diseases or 
injuries; and competent medical evidence establishing that 
the additional disability or death is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury suffered as the result of hospitalization 
or medical treatment and not merely coincidental therewith.  
The May 2004 letter further informed the appellant that she 
must provide enough information about any outstanding records 
so they can be obtained from the proper source and that it 
was her responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The May 2004 letter advised the 
appellant that if there was any other evidence or information 
that she believed would support her claim, to inform VA, and, 
if she had any evidence in her possession that pertained to 
her claim, to send it to VA.

In addition to the May 2004 letter, the January 2000 rating 
decision, February 2000 statement of the case, and August 
2001 and August 2005 supplemental statements of the case 
specifically advised the appellant that she was not entitled 
to benefits under 38 U.S.C.A. § 1151 as the evidence of 
record did not establish that VA medical services were the 
proximate cause of the veteran's death.  The appellant was 
advised that the evidence must show that fault on VA's part 
or an event not reasonably foreseeable proximately caused the 
veteran's death.  Moreover, the August 2001 and August 2005 
supplemental statements of the case included the laws and 
regulations pertinent to VA's duties to notify and assist 
under the VCAA.

In short, the appellant has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the appellant must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Moreover, VA obtained a medical opinion in December 1999 in 
order to adjudicate the appellant's cause of death claim.  
Thus, the Board concludes that there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

The appellant claims that the veteran's death in 1991 
resulted from negligence on the part of VA health care 
providers.  The Board has carefully considered the totality 
of the evidence in this matter, but for the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the appellant's claim. 

The appellant's claim for compensation is premised on 38 
U.S.C.A. § 1151.  Under this provision, compensation shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

A VA General Counsel opinion, VAOPGCPREC 40-97 (December 31, 
1997), held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated under 
the provisions of Section 1151 as they existed prior to that 
date.  In other words, all 38 U.S.C.A. § 1151 claims, such as 
the appellant's February 1999 claim, which were filed after 
October 1, 1997, must be adjudicated under the statutory 
provisions currently in effect, which essentially require a 
showing of negligence or fault on the part of the VA.  

While the appellant's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2005)).  It appears that the May 2004 letter, 
the January 2000 rating decision, February 2000 statement of 
the case, and August 2001 and August 2005 supplemental 
statements of the case informed the appellant of the elements 
necessary to prove a claim for benefits under 38 U.S.C.A. 
§ 1151, as reflected above.  Such specifically advised the 
appellant that she must demonstrate that the veteran's death 
was proximately caused by fault on VA's part or an event not 
reasonably foreseeable.  Moreover, the effect of the changes 
was to make VA regulations consistent with the changes 
previously made to 38 U.S.C.A. § 1151 of which the appellant 
has been clearly advised of in the October 2002 Board 
decision and May 2004 Board remand, she is not prejudiced in 
the disposition of her claim herein.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The appellant must show that additional disability or death 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).  Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3).

The record shows that the veteran died in February 1991 while 
hospitalized at the Ann Arbor VA Medical Center.  Two days 
prior to his death, he was admitted for complaints of dyspnea 
on exertion and bilateral pleural effusions with new 
electrocardiograph (EKG) changes.  The veteran also had left 
ventricular hypertrophy with ST depressions in V5 and V6, 
which were not present in 1989, and, therefore, was admitted 
for further evaluation.  At the time of his admission, the 
veteran reported that, over the prior three weeks, he had 
noted the onset of progressive weakness and decreasing 
ability to ambulate without dyspnea.  It was recorded that 
the veteran had a history of coronary artery disease and that 
he reported a history of myocardial infarction in 1983.  Also 
noted as "significant" in the report of hospitalization was 
that the veteran had a history of chronic obstructive 
pulmonary disease.    

Upon his admission, the veteran was administered Darvon as 
well as Lasix, Lente Insulin, Aminophylline, and Albuterol.  
Physical examination revealed that the veteran was in no 
acute distress.  Blood pressure was 132/70, heart rate was 
100, and respirations were 16.  Pulmonary examination showed 
rales at the bases to one-third of the mid lung field with 
dullness to percussion at the bases.  A cardiac examination 
revealed normal heart sounds S-1 and S-II and no S-III or S-
IV.  There was a II/VI systolic murmur at the apex, with 
radiation to the axilla.  Chest radiographic study revealed 
bilateral pleural effusions and mild cardiomegaly.  As 
indicated previously, an EKG revealed the veteran to be in 
sinus rhythm with ST depressions in V5 through V6, with 
evidence of left ventricular hypertrophy.  Given the fact 
that the veteran had new ST changes and increasing dyspnea on 
exertion, he was admitted and ruled out for myocardial 
infarction.  He was put on a monitor and serial CPKs were 
within the normal range and were negative for MB bands.  The 
veteran was diuresed with intravenous Lasix and had Nitrates 
placed to his chest wall every six hours.  He was also 
started on aspirin.  On the second day of his admission, he 
was noted to be dysphoric and short of breath.  He was coded 
and, despite aggressive measures, died within an hour.  It 
was noted that a MUGA scan was performed on the day of his 
death that revealed a left ventricular ejection fraction of 
23%, with multiple areas of hypokinesis as well as akinesis.  
The impression was moderately dilated LV with regional wall 
motion abnormalities and severely impaired systolid function.

A treatment note dated February 13, 1991, reflects that the 
veteran had an acute increase in shortness of breath and 
bilateral pleural effusions. It was also noted that there was 
a history of coronary artery disease and status-post 
myocardial infarction.  The veteran was responding to the 
intravenous diurectives and acute myocardial infarction had 
been ruled out.  On February 14, 1991, the veteran coded and 
was pronounced dead with a clinical cause of death of cardiac 
arrest. 

The death certificate listed the immediate cause of death as 
cardiac arrest due to or as a consequence of possible 
myocardial infarction and possible pulmonary embolus.  No 
autopsy was performed. 

The appellant contends that the veteran's death resulted from 
three Darvon pills he was given.  The appellant, through her 
representative, maintains that the veteran was in no acute 
cardiac distress prior to taking Darvon, and that the dose 
was too high for a man his age.  The appellant further argues 
that the veteran's death was "a textbook case of death after 
overdose of Darvon as described in the physician (sic) desk 
reference."

The same March 1997 correspondence also includes quoted 
material that appears to be from The Physician's Desk 
Reference.  Such provides that 'cardiac arrhythmia and 
conduction delay may be present a combined respiratory 
metabolic acidosis occurs owning to retained carbon dioxide 
and to lactic acid formed during anaerobic gycolysis acidosis 
may be severe if large amounts of salicylate [aspirin], have 
also been ingested death may occur.'  Such also indicated 
that the rate of propoxyphene metabolism might be reduced in 
some elderly patients.

In support of her claim, the appellant proffered a January 
1999 opinion by Dr. Vandenberg.  In substance, the physician 
reported that he had reviewed February 1991 admission and 
noted that the veteran was admitted with signs and symptoms 
of congestive heart failure.  Although there was no history 
of heart failure, he had known coronary artery disease and 
suffered a myocardial infarction in 1983.  His symptoms were 
primarily respiratory, with no chest pain at the time of 
admission.  Dr. Vandenberg also repeated the information 
included in the February 1991 VA records detailing the 
veteran's treatment.  In substance, Dr. Vandenberg stated 
that he was "concerned" with the following aspects of the 
veteran's care:

1.  The attending physician wrote only a brief 
admit note on the day after admission and there was 
no documentation that he participated in the 
[veteran's] care beyond that day;

2.  The patient was taken off of the cardiac 
monitor on February 13th, despite the MUGA scan 
which could have been consistent with ongoing 
ischemia;

3.  Once the acute MI [myocardial infarction] was 
ruled out, there was no discussion in the progress 
notes regarding the etiology of the [veteran's] 
congestive heart failure; 

4.  Neither aspirin nor ACE inhibitor therapy was 
included in the [veteran's] medication regimen, 
and; 

5.  The [veteran] was apparently found without 
vital signs on the evening of February 14, 1991; 
however, there are no progress notes from the 
primary care team on that date.  The only note from 
anyone from the Medicine team on that date was the 
Code Blue note.  

According to Dr. Vandenberg, it appeared that after ruling 
out an acute myocardial infarction, the treatment team did 
not consider other possible etiologies for the [veteran's] 
congestive heart failure, including ongoing ischemia.  Dr. 
Vandenberg opined that discontinuing the monitor in the 
setting of the acute ischemia might have resulted in missing 
a fatal arrhythmia.  Dr. Vandenberg was also concerned that 
no daily progress note was entered in the medical record on 
the day that the veteran expired, even though his expiration 
was late in the evening on that day. 

As a preliminary matter in this analysis and with primary 
focus upon the critical inquiry in this matter, the Board 
observes that Dr. Vandenberg did not opine that any aspect of 
the veteran's care (1) was deficient or negligent, or (2) 
indicated a causal connection between the VA hospitalization 
and the veteran's death.  

In December 1999, a VA physician, namely the Chief of the 
Cardiology section at a VA medical center, reported that he 
had reviewed the evidence then of record, including Dr. 
Vandenberg's letter.  After discussing the veteran's history, 
to include the information included in the February 1991 VA 
treatment records, the VA physician stated the following:

1.  A brief admission note the morning following an 
admission by the attending physician was 
"perfectly justified" and there is no evidence 
that would suggest that the attending physician did 
not participate in his care from that day forward.  
Compliance in 1991 within the VA Health 
Administration was quite different that what it is 
in 1999; 

2.  The MUGA scan was apparently, based on the 
information from the discharge summary, performed 
on the date of his death, February 14th and not the 
13th;

3.  Apparently the information was available on 
February 14th as to the degree of left ventricular 
systolic dysfunction that was present, and that 
there was very little time to have provided a full 
disclosure in the progress notes prior to his 
death;

4.  The veteran was given aspirin, although 
according to the discharge summary, the evidence 
for left ventricular systolic dysfunction was 
evident on February 14th.  An ACE Inhibitor may not 
have yet been initiated, but that is not 
unreasonable.

5.  The veteran was not found without vital signs 
but acutely short of breath and acutely distressed. 

The VA physician concluded that the team ruled out myocardial 
infarction, effectively treated the veteran for possible 
myocardial ischemia as well as congestive heart failure, and 
properly documented severe left ventricular systolic 
dysfunction.  However, prior to having an opportunity to 
intercede with further modifications of his therapy, the 
veteran was found acutely dyspneic.  The VA physician 
therefore opined that one cannot conclude that the veteran 
died of a dysrhythmia, but something more akin to pulmonary 
embolism.  Since there was no data to support a specific 
etiology for the veteran's death, the VA physician stated 
that it was unclear whether the care was deficient in any 
way. 

Upon examination of the evidence, the Board finds that the 
preponderance is against a finding that the veteran's cause 
of death was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault, or was the result of an event that was not 
reasonably foreseeable.
 
The evidence in support of the appellant's claim is Dr. 
Vandenberg's opinion.  This opinion, however, is flawed in 
several respects.  First, the physician's concerns appear to 
pertain primarily with record keeping as opposed to the 
actual care provided to the veteran.  In particular, Dr. 
Vandenberg was concerned that the veteran's attending 
physician wrote only a brief note on the day after admission, 
suggesting that he did not participate in the veteran's care 
beyond that date; that once acute myocardial infarction was 
ruled out, there was no notation regarding the etiology of 
the congestive heart failure; and that there were no progress 
notes on the day of the veteran's death.  

In contrast, the VA physician disagreed with Dr. Vandenberg's 
interpretation, stating that a brief admission note the 
morning following an admission by the attending physician was 
"perfectly justified" and did not suggest that the 
attending physician did not participate in his care from that 
day forward.  Dr. Vandenberg's observations are not 
tantamount to implying that a causal connection exists 
between the VA care and the veteran's death:  assuming 
arguendo that VA medical care providers failed to properly 
record the veteran's treatment, poor record keeping does not 
suggest causality, and cannot be supportive of a finding 
amounting to the proximate cause of one's death.  Such is, 
however, mere speculation which does not rise to the level of 
reasonable doubt.  38 C.F.R. § 3.102.  Moreover, subsequent 
to Dr. Vandenberg's opinion, additional VA treatment records 
were received that include treatment notes dated February 12, 
13, and 14, 1991.  

The Board observes in passing that Dr. Vandenberg's review of 
the record is not wholly accurate.  As pointed out by the VA 
physician, contrary to Dr. Vandenberg's observation, the 
admission report shows that aspirin was included in the 
medication regimen and that the MUGA scan was performed on 
February 14th and not on the 13th.   As such, these points are 
suggestive that Dr. Vandenberg failed to properly review the 
admission report at issue, thereby diminishing the probative 
value of his observations.  See Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran); see Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In contrast, since the VA physician's opinion is consistent 
with the admission report and VA treatment records contained 
in the claims file, the Board places greater probative value 
on his opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches...As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators...").  

Based on his review, the VA physician determined that the 
team ruled out myocardial infarction, effectively treated the 
veteran for possible myocardial ischemia as well as 
congestive heart failure, and properly documented severe left 
ventricular systolic dysfunction.  Since there was no data to 
support a specific etiology for the veteran's death, the VA 
physician stated that it was unclear whether the care was 
deficient in any way.  In light of this evidence, there is no 
suggestion that VA care caused or contributed to the 
veteran's death.  

The Board has also considered statements provided by the 
appellant.  However, there is no showing that the appellant 
is qualified to provide an opinion concerning the cause of 
the veteran's death.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  In particular, the Board has also reviewed quoted 
material that appears to be from the Physician's Desk 
Reference.  The Board notes, however, that the quoted 
paragraph does not pertain to this particular case.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
Accordingly, it is not probative to the central issue in this 
case. 

Therefore, the Board finds that the legal requirements are 
not met for compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  As the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.

    

____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


